       Case 1:19-cv-03853-MLB Document 26 Filed 12/04/20 Page 1 of 12




              IN THE UNITED STATES DISTRICT COURT
         IN AND FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

RICKY R. FRANKLIN                         )
                                          )
      Plaintiff,                          )
                                          )
                                            Civil File Action No.:
v.                                        )
                                            1:19-cv-03853 – MLB
                                          )
GEORGIA POWER COMPANY,                    )
                                          )
      Defendant.                          )

              DEFENDANT GEORGIA POWER COMPANY’S
                ANSWER TO PLAINTIFF’S COMPLAINT
      Defendant Georgia Power Company (“Georgia Power”) hereby submits its

Answer and Affirmative Defenses and General Defenses to Plaintiff’s Complaint

(“Complaint”), showing this Court as follows:

         AFFIRMATIVE DEFENSES AND GENERAL DEFENSES
      At the time of preparation of this Answer, Georgia Power is unaware of all

the facts and circumstances giving rise to the claims set forth in the Complaint. The

following affirmative defenses and general defenses are raised so as to not be waived

as a matter of law. These defenses will be relied upon to the extent the facts

developed show they apply.
       Case 1:19-cv-03853-MLB Document 26 Filed 12/04/20 Page 2 of 12




                                FIRST DEFENSE

      The Complaint, and each of its purported causes of action, fails to state facts

sufficiently to constitute a cause of action against Georgia Power. Among other

things, Plaintiff fails to include any non-conclusory allegations in support of his

assertion that Georgia Power used an automatic telephone dialing system, as defined

by the Telephone Consumer Protection Act (“TCPA”).

                               SECOND DEFENSE

      Plaintiff lacks standing (whether Constitutional or prudential) to maintain the

instant cause of action for failure to suffer a concrete injury from any single

telephone call and/or text message allegedly made in violation of the TCPA.

                                THIRD DEFENSE

      Plaintiff’s Complaint, in whole or in part, fails to state a claim under the

TCPA, because the owner and/or regular user of the telephone number at issue

consented to any alleged calls received, and Georgia Power reasonably relied upon

that consent in making any alleged calls and/or text messages relevant to this suit.

                               FOURTH DEFENSE

      Plaintiff’s claims are barred, in whole or in part, because Georgia Power’s

actions were taken in good faith and in conformity with the TCPA, any and all

applicable statutory regulatory provisions, and any and all applicable advisory



                                          2
        Case 1:19-cv-03853-MLB Document 26 Filed 12/04/20 Page 3 of 12




opinions of regulatory agencies. Georgia Power has not acted with negligence,

malice or willful intent to injure Plaintiff.

                                    FIFTH DEFENSE

      Plaintiff’s claims are barred because Georgia Power did not directly send the

text messages at issue and is thereby not the maker of the alleged text messages.

                                    SIXTH DEFENSE

      Plaintiff’s claims are barred, in whole or in part, by the doctrines of waiver,

estoppel, and/or release.

                                SEVENTH DEFENSE

      Plaintiff’s claims are barred because Georgia Power has complied with all

requirements of the TCPA applicable to it.

                                 EIGHTH DEFENSE

      Plaintiff’s claims are barred, in whole or in part, because Plaintiff has failed

to add all indispensable parties.

                                    NINTH DEFENSE

      Plaintiff’s claims are barred, in whole or in part, due to Plaintiff’s failure to

mitigate damages.

                                 TENTH DEFENSE

      Plaintiff’s claims are barred, in whole or in part, because no act or failure to

act on the part of Georgia Power proximately caused any actual or other damages.


                                            3
       Case 1:19-cv-03853-MLB Document 26 Filed 12/04/20 Page 4 of 12




                             ELEVENTH DEFENSE

      Georgia Power intends to rely upon all proper defenses available to it at trial.

In light of the fact that discovery has not been had in this matter, Georgia Power

asserts the affirmative defenses set forth at Federal Rule of Civil Procedure 8(c).

Once discovery is complete, Georgia Power will amend this Answer to remove any

defenses that are not warranted.

                              TWELFTH DEFENSE

      Without waiving any of the above-asserted affirmative defenses, Georgia

Power responds to Plaintiff’s allegations as follows:

       RESPONDING TO SECTION TITLED “CAUSE OF ACTION”
      1.     Georgia Power admits that Plaintiff seeks damages from Georgia

Power but denies that he is entitled to any relief requested, or any relief whatsoever.

Upon information and belief, Georgia Power admits Plaintiff is a resident of Henry

County, Georgia, where he receives electric service from Georgia Power. The

telephone number associated with his account is the telephone number used by

Plaintiff in his signature block below. The text messages at issue in this case were

not sent to that telephone number. Plaintiff’s Complaint fails to allege to which

telephone number text messages were sent or that he is the owner or regular user of

such telephone number.



                                          4
       Case 1:19-cv-03853-MLB Document 26 Filed 12/04/20 Page 5 of 12




      2.      Georgia Power admits that Plaintiff seeks damages from Georgia

Power for alleged violations of the TCPA, which speaks for itself, but denies that

Plaintiff is entitled to any relief requested, or any relief whatsoever, and further

denies all remaining allegations of Paragraph 2.

           RESPONDING TO SECTION TITLED “JURISDICTION”
      3.      Georgia Power admits this Court has subject matter jurisdiction over

Plaintiff’s Complaint.

      4.      Georgia Power admits this Court is a proper venue for Plaintiff’s

Complaint.

              RESPONDING TO SECTION TITLED “PARTIES”
      5.      Georgia Power admits the allegations of Paragraph 5 upon information

and belief.

      6.      Georgia Power admits the allegations of Paragraph 6.

      7.      Georgia Power admits it lawfully conducts business within the state of

Georgia.

 RESPONDING TO SECTION TITLED “THE TELEPHONE CONSUMER
        PROTECTION ACT OF 1991 (TCPA) 47 U.S.C. 8227”
      8.      The acts of Congress speak for themselves. Georgia Power denies all

remaining allegations of Paragraph 8.




                                          5
        Case 1:19-cv-03853-MLB Document 26 Filed 12/04/20 Page 6 of 12




      9.     The TCPA speaks for itself. Georgia Power denies all remaining

allegations of Paragraph 9.

      10.    The writings of the Federal Communications Commission speak for

themselves. Georgia Power denies all remaining allegations of Paragraph 10.

      11.    Georgia Power denies the allegations of Paragraph 11.

      12.    Georgia Power admits that Plaintiff has filed suit under the TCPA,

which speaks for itself, but denies that Plaintiff is entitled to any relief requested, or

any relief whatsoever, and further denies all remaining allegations of Paragraph 12.

      13.    Paragraph 13 contains no allegations against Georgia Power, requiring

no response. To the extent Paragraph 13 makes allegations against Georgia Power,

Georgia Power denies those allegations.

                   RESPONDING TO SECTION TITLED
               “A BRIEF OVERVIEW OF TEXT MESSAGING”
      14.    Paragraph 14 contains no allegations against Georgia Power, requiring

no response. To the extent Paragraph 14 makes allegations against Georgia Power,

Georgia Power denies those allegations.

      15.    Paragraph 15 contains no allegations against Georgia Power, requiring

no response. To the extent Paragraph 15 makes allegations against Georgia Power,

Georgia Power denies those allegations.




                                            6
       Case 1:19-cv-03853-MLB Document 26 Filed 12/04/20 Page 7 of 12




      16.   Paragraph 16 contains no allegations against Georgia Power, requiring

no response. To the extent Paragraph 16 makes allegations against Georgia Power,

Georgia Power denies those allegations.

      17.   Paragraph 17 contains no allegations against Georgia Power, requiring

no response. To the extent Paragraph 17 makes allegations against Georgia Power,

Georgia Power denies those allegations.

      18.   Paragraph 18 contains no allegations against Georgia Power, requiring

no response. To the extent Paragraph 18 makes allegations against Georgia Power,

Georgia Power denies those allegations.

      19.   Satterfiled v. Simon & Schuster, Inc., 569 F.3d 946 (9th Cir. 2009)

speaks for itself. Georgia Power denies all remaining allegations of Paragraph 19.

   RESPONDING TO SECTION TITLED “FACTUAL ALLEGATIONS”
     20.    Plaintiff’s Complaint fails to allege to which telephone number text

messages were sent or that he is the owner or regular user of such telephone number,

as such, Georgia Power lacks sufficient information to admit or deny whether

Plaintiff received the text messages at issue; therefore, Georgia Power denies this

allegation. Georgia Power admits that its records reflect text messages were sent

from “427697” to the telephone number ending in “4934” (which differs from the




                                          7
       Case 1:19-cv-03853-MLB Document 26 Filed 12/04/20 Page 8 of 12




telephone provided in Plaintiff’s signature block in the Complaint) on the following

dates and containing the following messages:

      10/04/18     GaPowr: You have $11.92 on your account at 415 FAIRBURN ,
                   approx 1 days remain based on daily usage of 41 kWh. Pay at
                   gp.mypay.cc/pp Reply STOP to stop texts

      10/07/18     GaPowr: You have a balance of -$2.46. You can pay at
                   gp.mypay.cc/pp Acct 32309-49222 access code 388517 Reply
                   STOP to stop texts

      10/11/18     GaPowr: You have a balance of -$1.83. You can pay at
                   gp.mypay.cc/pp Acct 32309-49222 access code 388517 Reply
                   STOP to stop texts

      10/13/18     GaPowr: You have $23.07 on your account at 415 FAIRBURN ,
                   approx 3 days remain based on daily usage of 39 kWh. Pay at
                   gp.mypay.cc/pp Reply STOP to stop texts

      10/28/18     GaPowr: You have $8.71 on your account at 415 FAIRBURN ,
                   approx 1 days remain based on daily usage of 32 kWh. Pay at
                   gp.mypay.cc/pp Reply STOP to stop texts

      Georgia Power lacks sufficient information to admit or deny whether the

telephone number ending in “4934” is a cellular telephone belonging to Plaintiff;

therefore, Georgia Power denies this allegation. Georgia Power denies all remaining

allegations in Paragraph 20.

      21.   Plaintiff’s Complaint fails to allege to which telephone number text

messages were sent or that he is the owner or regular user of such telephone number,

as such, Georgia Power lacks sufficient information to admit or deny whether

Plaintiff received the text messages at issue; therefore, Georgia Power denies this

                                         8
        Case 1:19-cv-03853-MLB Document 26 Filed 12/04/20 Page 9 of 12




allegation. Georgia Power admits that its records reflect forty-two text messages

were delivered to the telephone number ending in “4934” between October 4, 2018

and November 27, 2018, see (Doc. 3 at ¶ 20), which number is associated with a

Georgia Power account for which Georgia Power has consent to contact via text

message. Georgia Power reasonably relied upon that consent. Georgia Power admits

that its records do not reflect it contacted Plaintiff for the purpose of sending text

messages to the telephone number ending in “4934”. Georgia Power denies all

remaining allegations in Paragraph 21.

      22.    Georgia Power denies the allegations of Paragraph 22.

      23.    Georgia Power admits that Plaintiff has filed suit under the TCPA but

denies that Plaintiff is entitled to any relief requested, or any relief whatsoever, and

further denies all remaining allegations of Paragraph 23.

      24.    Plaintiff’s Complaint fails to allege to which telephone number text

messages were sent or that he is the owner or regular user of such telephone number,

as such, Georgia Power lacks sufficient information to admit or deny whether

Plaintiff received the text messages at issue; therefore, Georgia Power denies this

allegation. Georgia Power admits that the telephone number listed in Plaintiff’s

signature block in the Complaint is not associated in Georgia Power’s records with

the account for which text messages were sent to the telephone number ending in


                                           9
       Case 1:19-cv-03853-MLB Document 26 Filed 12/04/20 Page 10 of 12




“4934”. Georgia Power denies, however, that Plaintiff has not provided consent to

Georgia Power for any calls, including those related to Plaintiff’s own account with

Georgia Power for which Plaintiff provided the telephone number ending in “3733”,

which appears in Plaintiff’s signature block in the Complaint.

  RESPONDING TO SECTION TITLED “COUNT I-TCPA VIOLATIONS
         OF THE (“TCPA”) 47 U.S.C. SECTION 227, et seq.”
      25.    Georgia Power incorporates by reference its responses to all preceding

Paragraphs of Plaintiff’s Complaint.

      26.    Georgia Power denies the allegations of Paragraph 26.

      27.    Georgia Power denies the allegations of Paragraph 27.

         RESPONDING TO SECTION TITLED “PRAYER FOR RELIEF”
      Georgia Power denies Plaintiff is entitled to the relief requested from Georgia

Power in the Paragraph beginning with “WHEREFORE.” Having fully answered

the Complaint, Georgia Power respectfully requests that this Court enter an Order

dismissing Plaintiff’s Complaint with prejudice at Plaintiff’s cost, including

reasonable attorneys’ fees of this action, and granting Georgia Power such other

relief as it deems just, equitable, and proper.




                                          10
       Case 1:19-cv-03853-MLB Document 26 Filed 12/04/20 Page 11 of 12




         ANSWERING PLAINTIFF’S COMPLAINT AS A WHOLE
      Georgia Power denies all allegations contained in Plaintiff’s Complaint not

expressly admitted, denied, or neither admitted or denied for lack of information to

form a belief.

      Respectfully submitted this 4th day of December, 2020.



                                      /s/ M. Anne Kaufold-Wiggins
                                      M. Anne Kaufold-Wiggins
                                      Georgia Bar No. 142239
                                      BALCH & BINGHAM LLP
                                      30 Ivan Allen Jr. Blvd. N.W., Suite 700
                                      Atlanta, Georgia 30308
                                      Telephone: (404) 261-6020
                                      Facsimile: (404) 261-3656
                                      awiggins@balch.com

                                      Counsel for Defendant Georgia Power
                                      Company




                                        11
       Case 1:19-cv-03853-MLB Document 26 Filed 12/04/20 Page 12 of 12




                         CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing has been served via U.S. Mail

First Class, postage prepaid to the following on this the 4th day of December, 2020:

                            Ricky R. Franklin, pro se
                               708 Brambling Way
                           Stockbridge, Georgia 30281



                                      /s/ M. Anne Kaufold-Wiggins
                                      M. Anne Kaufold-Wiggins
                                      Georgia Bar No. 142239




                                        12
